Title: To James Madison from Samuel Brown, 22 July 1802 (Abstract)
From: Brown, Samuel
To: Madison, James


22 July 1802, Boston. Has received JM’s letter of 12 July [not found] with appointment as commissioner of bankruptcy for the district of Massachusetts but declines, “as the attention to be given to my existing engagements does not admit of my devoting the portion of time which appears to be requisite.”
 

   
   RC (DNA: RG 59, LRD, 1789–1827, filed under “Brown”). 1 p.; docketed by Brent as received 31 July.


